409 F.2d 841
69-1 USTC  P 15,893
CLUB MARTINIQUE, INC., Appellant,v.UNITED STATES of America, Appellee.
No. 181-68.
United States Court of Appeals Tenth Circuit.
April 25, 1969, Rehearing Denied May 29, 1969.

Gus Rinehart, of Rinehart, Morrison, Cooper & Stewart, Oklahoma City, Okl.  (John E. Marshall, Oklahoma City, Okl., on the brief) for appellant.
Ann E. Belanger, Atty., Dept. of Justice, Washington, D.C.  (Mitchell Rogovin, Asst. Atty. Gen., Lee A. Jackson and Robert N. Anderson, Attys., Dept. of Justice, Washington, D.C., on the brief) for appellee.
Before HILL and HOLLOWAY, Circuit Judges, and BRATTON, District Judge.
PER CURIAM.


1
This case involves so-called federal cabaret taxes assessed against appellant pursuant to section 4231(6) of the Internal Revenue Code of 1954.  The sole question in the case is one of fact.  Was the club one in which public performances were furnished for profit to its patrons or guests within the meaning of the above statute?  The trial court, after a trial without a jury, made complete and appropriate findings of fact and conclusions of law and answered the question in the affirmative.  We have reviewed the record and certainly cannot say that the findings were clearly erroneous.  Therefore, we cannot disturb them on this appeal.  Rule 52(a), F.R.Civ.P.,; Raulie v. United States, 400 F.2d 487 (10th Cir. 1968); Hill v. Field, 384 F.2d 829 (10th Cir. 1967).


2
The judgment of the trial court is affirmed for the reasons and upon the legal authorities set forth in the trial court's Findings of Fact and Conclusions of Law, reported in 293 F.Supp. 50.